      6:19-cv-00093-KEW Document 2 Filed in ED/OK on 03/20/19 Page 1 of 18



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF OKLAHOMA

1.     MIRANDA KNIGHT-BROWN                )
                                           )
              an individual,               )
                                           )
2.     JUSTIN LEN BROWN,                   )
                                           )
              an individual                )             JUDGE: __________________
                                                                  19-CV-93-KEW
                                           )
              Plaintiffs,                  )             CASE NO.:
vs.                                        )
                                           )
1.     UNITED STATES OF AMERICA            )
                                           )
2.     UNITED STATES DEPARTMENT OF )
       HEALTH AND HUMAN SERVICES           )
                                           )
3.     CHOCTAW NATION HEALTHCARE )
       SERVICES AUTHORITY,                 )
                                           )
4.     JASON HILL, an individual           )
                                           )
5.     WILLIAM HAYES, an individual        )
                                           )
6.     JOHN DOES 1-30, unknown individuals )
       of the Choctaw Nation Healthcare    )
       Services Authority,                 )
                                           )             JURY TRIAL DEMANDED
              Defendants.                  )             ATTORNEY LIEN CLAIMED

                                       COMPLAINT

       COMES NOW the Plaintiffs, Miranda Knight-Brown, M.D. ("Dr. Knight”) and Justin Len

Brown (“Mr. Brown”), and submits their Complaint asserting their causes of action against the

Defendants.

                             PARTIES, JURISDICTION & VENUE

       1.     Dr. Knight is a resident of Anchorage, Anchorage Borough, State of Alaska.

       2.     Mr. Brown is a resident of Anchorage, Anchorage Borough, State of Alaska.


                                              1
     6:19-cv-00093-KEW Document 2 Filed in ED/OK on 03/20/19 Page 2 of 18



       3.      The Defendant Choctaw Nation Health Services Authority (“CNHSA”) is a health

care organization that is, and hold itself out as, a contractor for purposes of the Federal Tort Claims

Act, its employees such as the individually-named Defendants and others to be revealed over the

course of discovery, are considered employees of the federal government. See, 25 C.F.R.

§900.186(a).

       4.      Upon information and belief, Defendant Jason Hill (“Dr. Hill”) is a resident of

Talihina, LeFlore County, State of Oklahoma. Dr. Hill is the chief medical officer at CNHSA.

       5.      Upon information and belief, Defendant William Hayes (“Dr. Hayes”) is a resident

of Fort Smith, Arkansas. Dr. Hayes is the chief of staff at CNHSA.

       6.      Upon information and belief, John Does 1-30 are employees of CNHSA and reside

in or around LeFlore County, State of Oklahoma.

       7.      The jurisdictional basis for this Court to determine this cause of action is pursuant

to 28 U.S.C. § 1331 as this cause of action arises under federal law, and 28 U.S.C. §1346, as the

Defendant is the United States of America; Federal Tort Claims Act, 28 U.S.C. §; Bivens v. Six

Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d

619 (1971). The Court likewise has supplemental jurisdiction over Plaintiffs’ tort claims pursuant

to 28 U.S.C. § 1367.

       8.      Venue is properly laid in the Eastern District of Oklahoma pursuant to 28 U.S.C. §

1391(b) as the incidents giving rise to this action occurred in LeFlore County, State of Oklahoma.

       9.      Pursuant to the Federal Tort Claims Act, 28 U.S.C §1346(B), the undersigned

served a “Form 95” notice of claim for damages, injury or death to United States Department of

health and human services, Indian Health Services, the United States Department of Health and

Human Services acknowledge receipt of Plaintiffs Form 95 on December 3, 2018 and denied the



                                                  2
     6:19-cv-00093-KEW Document 2 Filed in ED/OK on 03/20/19 Page 3 of 18



Plaintiffs’ claim on January 4, 2019. Please see attached Exhibit 1, Notice of Claim, and Exhibit

2, Department of Health and Human Services Letter stamped January 3, 2019 The Plaintiffs have

exhausted their administrative remedies.

       10.     Pursuant to the Federal Tort Claims Act, the United States of America is liable in

tort for the acts and omissions of its employees who provided services at CNHSA.

                                        Operative Facts

       11.     Dr. Knight graduated magna cum laude from Northeastern State University in

Tahlequah, Oklahoma, and thereafter graduated from the University of Minnesota Medical School

(Duluth).

       12.     Dr. Knight is an obstetrics and gynecology physician licensed in both Oklahoma

and Alaska and has been so since 2012. She completed residency and became board eligible in

August 2016.

       13.     Dr. Knight began her employment at the Choctaw Nation Healthcare Center, in

Talihina, Oklahoma, part of the CNHSA, as an OB/GYN employee physician in August 2016.

Throughout the entirety of her employment period, up until the weeks leading to her termination,

her employment was without incident and she had no disciplinary action taken against her.

       14.     Dr. Knight received numerous compliments on the medical care she provided, and

she had no cause to believe that her employment was ever in jeopardy.

       15.     On April 28, 2017 Dr. Knight performed an unscheduled, emergent gynecological

surgery (hysterectomy) with a certified registered nurse anesthetist Dale Baughman (“CRNA

Baughman”) assisting by administering anesthesia.




                                               3
     6:19-cv-00093-KEW Document 2 Filed in ED/OK on 03/20/19 Page 4 of 18



       16.     It is understood in the medical/surgical profession that the surgeon performing the

surgical procedure is “in charge” of the patient care and such would never be delegated to an

anesthesia nurse.

       17.     During this serious surgical procedure, CRNA Baughman actively interfered with

and gravely compromised the patient’s safety by either ignoring or challenging Dr. Knight’s

unequivocal orders to him. This included, without limitation, CRNA Baughman’s refusal to

communicate vital information about the subject patient’s decompensation that could have led to

the patient’s injury or death.

       18.     CRNA Baughman had a lengthy history of behaving in a dangerous and reckless

manner while administering anesthesia.

       19.     On May 2, 2017, Dr. Knight was performing a scheduled minor surgical procedure

again assisted by CRNA Baughman. During this surgery CRNA Baughman yelled and bullied Dr.

Knight, shouted profanities at her, and physically intimidated her. Dr. Knight was fearful he would

physically injure her or perhaps others that were present in or around the surgical suite.

       20.     Dr. Knight reported the multiple occasions of CRNA Baughman’s harassment and

threats to the chief medical officer Dr. Jason Hill pursuant to CNHSA policy and the policies,

customs, and practices of the health care field.

       21.     In response to the previous paragraph, Dr. Hill informed Dr. Knight that the

following day she would be required to present the aforementioned April 28, 2017 hysterectomy

case at a Morbidity and Mortality Conference (“M&M Conference”).

       22.     Generally speaking a M&M Conference is an in-house panel teaching tool attended

by several CNHSA medical professionals who discuss cases in order to learn and problem-solve.




                                                   4
        6:19-cv-00093-KEW Document 2 Filed in ED/OK on 03/20/19 Page 5 of 18



It is not a disciplinary panel, nor was it ever suggested the subject M&M Conference could become

such.

         23.   On May 8, 2017, an M&M Conference was held at the order of Dr. Hill consistent

with the foregoing paragraph. Those in attendance included the following: Dr. Knight, Dr. Hill,

Dr. Hayes, Chief of Staff, and Dr. Dee Baughman, emergency room physician and brother of

CRNA Baughman.

         24.   During this M&M Conference, Dr. Knight had only presented a small part of the

medical case to the attendees before being interrupted and ordered to leave the room.

         25.   The M&M Conference panel requested CRNA Baughman to enter and speak

outside of Dr. Knight’s presence. After approximately one hour, CRNA Baughman was released

from the M&M Conference, and shortly thereafter the remaining attendees were also released with

the exception of Dr. Hill, Dr. Hayes and Dr. Knight’s supervisor.

         26.   Dr. Knight was instructed to return and appear before the remaining M&M

Conference panelists and was told she could either immediately resign, or, if refused, would be

terminated in two weeks and reported by CNHSA to the National Practitioners’ Data Bank.

         27.   Dr. Knight was further told she had to decide at that moment or else Drs. Hill and

Hayes would summarily terminate her employment and reported to the National Practitioners’

Data Bank.

         28.   Dr. Hill forced Dr. Knight to sign a statement setting forth her “voluntary”

resignation. Dr. Hill to this day refused to provide Dr. Knight a copy of this statement despite

numerous requests.




                                                5
     6:19-cv-00093-KEW Document 2 Filed in ED/OK on 03/20/19 Page 6 of 18



       29.     Remarkably, subsequent to the M&M Conference, Dr. Knight learned that the

panelists determined she had appropriately managed the patient and that the surgical hysterectomy

was medically necessary and an accepted possible outcome of any delivery.

       30.     Dr. Hill and Dr. Hayes have a lengthy history of using the legitimate M&M

Conference process to intimidate, threaten, and professionally damage female physicians

employed at CNHSA.

       31.     Despite having her employment terminated, Dr. Knight returned the work the

following day to care for her patients and assist with continuity of care. The Defendants had

already deleted her patient work accounts and work email.

       32.     After Dr. Knight was terminated, the Defendants prevented her from accessing its

employment policies and procedures and deprived her of information that would assist with

protecting or exercising her civil and due process rights.

       33.     Dr. Hill told Dr. Knight she did not “qualify” for any due process since she was

never investigated.

       34.     The Defendants prepared a document which stated that Dr. Knight’s “resignation

followed an investigation into a complicated surgical case.”

       35.     The Plaintiffs were forced out of their home they had been renting from the

Choctaw Nation as a result of the termination, and the Defendants knew when they terminated Dr.

Knight that her family would be forced to relocate.

       36.     Dr. Knight made contractual financial commitments while she was in medical

school to work in certain locations similar to the CNHSA. These commitments limited her ability

to find like or similar employment, which was known to the Defendants.




                                                 6
     6:19-cv-00093-KEW Document 2 Filed in ED/OK on 03/20/19 Page 7 of 18



        37.     Because of the timing of her firing, Dr. Knight was unable to sit for oral medical

board exams that she had already paid for and gathered information in preparation. The Defendants

were aware of this.

        38.     Dr. Knight had grave difficulty finding another job, getting privileges at prospective

hospitals, or even obtaining another state medical license since she had to explain why she had

been terminated from CNHSA.

        39.     The only place Dr. Knight was able to find work was in Anchorage, Alaska at the

Alaska Native Medical Center. During the hiring process she was forced into the administration’s

offices and questioned by the Alaskan State Medical Board because of what happened at CNHSA.

        40.     Dr. Knight suffered severe emotional distress, humiliation, and embarrassment at

the hands of the Defendants.

        41.     The Plaintiffs suffered severe financial hardship.

        42.     Mr. Brown resigned his employment as a police officer to care for their small child

just months before the Defendants illegally terminated Dr. Knight’s employment.

                                    FIRST CAUSE OF ACTION
                              NEGLIGENCE AND NEGLIGENCE PER SE
                                     DR. KNIGHT VS. USA

        For the First Cause of Action against the Defendant USA, Dr. Knight adopts and re-alleges

all of her allegations above as if fully set forth herein; and she further alleges and states:

        43.     The USA owed common law and statutory duties to protect persons such as Dr.

Knight from tortious acts committed by its employees or officers, including without limitation: the

unlawful and unconstitutional deprivations of her due process and equal protection rights; the

discriminatory treatment based on her gender, female; the threats of baseless and slanderous

reporting of Dr. Knight to the National Data Bank if she refused to voluntarily resign; retaliatory


                                                   7
     6:19-cv-00093-KEW Document 2 Filed in ED/OK on 03/20/19 Page 8 of 18



and malicious prosecution of Dr. Knight for reporting a threatening and dangerous health care

worker, CRNA Baughman; the negligent and intentional refusal to provide Dr. Knight her

constitutional and contractual rights to due process before termination of employment; and

CNHSA misuse of the M&M Conference process and failing to keep confidential the subject

matter and results of the same.

       44.     The USA is vicariously responsible for the tortious acts of Drs. Hill and Hayes, and

John Does 1-30 against Dr. Knight.

       45.     The USA had a common law and statutory duty to train, supervise, monitor and

discipline CNHCA officers and employees such as Drs. Hill and Hayes, Dee Baughman, CRNA

Baughman, and John Does 1-30, including termination, once it became known of the obvious signs

of their misconduct.

       46.     The USA breached the aforementioned duties they owed to persons such as Dr.

Knight, and other common law and statutory duties owed to her which will be revealed during

discovery.

       47.     Dr. Knight suffered damages as a direct and proximate result of the duties breached

by the USA, which include severe emotional distress, loss of income, degradation/humiliation,

pain and suffering, mental pain and suffering, and impairment of earning capacity.

        WHEREFORE, premises considered, the Plaintiff Dr. Miranda Knight-Brown prays the

Court for Judgment against the Defendant United States of America, and award her damages in

the amount of ten million dollars ($10,000,000.00), together with interest, cost of the action, and

for any and all other relief this court deems just and proper.

                                      SECOND CAUSE OF ACTION
                                        PREMISES LIABILITY
                                        DR. KNIGHT VS. USA



                                                  8
     6:19-cv-00093-KEW Document 2 Filed in ED/OK on 03/20/19 Page 9 of 18



       For the Second Cause of Action against the Defendant United States of America, Dr.

Knight adopts and re-alleges all of her allegations above as if fully set forth herein; and she further

alleges and states:

       48.     The USA managed and operated the subject CHCSA in Talihina, Oklahoma.

       49.     The USA owe a duty of ordinary care to keep its premises in a reasonably safe

condition for use of its employees such as Dr. Knight and her coworkers. The USA owed a duty

to Dr. Knight or any other employee at CHCSA to be safe from bullying, threatening, and

intimidating employees such as CRNA Baughman.

       50.     The USA had actual or constructive knowledge of the danger that CRNA

Baughman presented at the CHCSA.

       51.     The USA failed to remove CRNA Baughman and failed or refused to warn Dr.

Knight and her coworkers of the danger CRNA Baughman presented at the CHCSA.

       52.     As a direct and proximate cause of the foregoing failures and those anticipated to

be revealed during discovery, Dr. Knight was injured. This included severe emotional distress, loss

of income, degradation/humiliation, pain and suffering, mental pain and suffering, and impairment

of earning capacity.

        WHEREFORE, premises considered, the Plaintiff Dr. Miranda Knight-Brown prays the

Court for Judgment against the Defendant United States of America and award her damages in the

amount of ten million dollars ($10,000,000.00), together with interest, cost of the action, and for

any and all other relief this court deems just and proper.

                                THIRD CAUSE OF ACTION
             WRONGFUL TERMINATION—PUBLIC POLICY/WHISTLEBLOWER VIOLATION
                                 DR. KNIGHT VS. USA




                                                  9
     6:19-cv-00093-KEW Document 2 Filed in ED/OK on 03/20/19 Page 10 of 18



        For the Third Cause of Action against the Defendant United States of America, Dr. Knight

adopts and re-alleges all of her allegations above as if fully set forth herein; and she further alleges

and states:

        53.     Dr. Knight was a contractual employee and had a property interest in her job as set

forth in her contract.

        54.     Oklahoma law protects both internal and external reporting of whistle-blowers who

establish a sufficient public policy violation from retaliatory discharge. See, Barker v. State Ins.

Fund, 2001 OK 94, 40 P.3d 463.

        55.     Dr. Knight brought her observations and concerns about CRNA Baughman to the

attention of the Defendants, Dr. Hill and Hayes, and John Does 1-30. This included his

unprofessional and bullying behavior during surgery, his refusal to perform the essential functions

of his job by timely reporting changes in the patient’s condition, and his refusal to follow

instructions from Dr. Knight, his superior.

        56.     Oklahoma has a strong interest in preventing injuries and death of patients by health

care providers such as CRNA Baughman.

        57.     Dr. Knight was discriminated against as to the terms and conditions of her

employment because she reported CRNA Baughman’s misconduct.

        58.     The actions and omissions by the USA violate Oklahoma public policy and

Oklahoma statutory law including reporting known or threatened dangers to patients by healthcare

workers. This further includes without limitation: OAC 310:667-3-1, General, “Patients have a

right to considerate and respectful care from all personnel involved.”; OAC 310:667-11-2., Quality

improvement plan; 310:667-3-3. Medical therapies; 310:667-11-1. General.




                                                  10
    6:19-cv-00093-KEW Document 2 Filed in ED/OK on 03/20/19 Page 11 of 18



          59.   Dr. Knight reasonably believed that the CRNA Baughman’s misconduct and

abusive behavior she was reporting was in violation of clearly articulated Oklahoma public

policy.

          60.   Dr. Knight attempted to comply with all administrative procedures to report and

correct the wrongful actions of the Defendants prior to her wrongful termination.

          61.   Dr. Knight was retaliated against, bullied, threatened, and eventually terminated

less than thirty days after she first reported CRNA Baughman’s misconduct and abuse. Her

termination was not for cause; it was based on pretext of an allegation that she “worked too slow”.

However, the USA was fully aware of the circumstances of Dr. Knight’s employment, her

difficulties with CRNA Baughman, and the dangers CRNA Baughman posed to herself, CNHSA

surgical staff, and CNHSA’s patients.

          62.   On November 1, 2011, 25 O.S. §1350 went into effect creating a statutory remedy

for employment-based discrimination.

          63.   The Defendants’ termination of Dr. Knight’s employment constitutes a wrongful

termination under Burk v. K-Mart Corp., 1989 OK 22, 770 P.2d 24, Vasek v. Board of County

Com'rs of Noble County, 2008 OK 35, 186 P.3d 928.

          64.   Dr. Knight is entitled to recover from Defendants all actual and compensatory

damages, including, but not limited to, damages for loss of wages and income, back pay, front pay,

embarrassment/humiliation, loss of dignity, loss of enjoyment of life, worry, stress, intentional

infliction of emotional distress, and anxiety resulting from her wrongful discharge.

          WHEREFORE, premises considered, the Plaintiff Dr. Miranda Knight-Brown prays the

Court for Judgment against the Defendant United States of America and award her damages in the

amount of ten million dollars ($10,000,000.00), for back pay, front pay, compensatory damages,



                                                11
    6:19-cv-00093-KEW Document 2 Filed in ED/OK on 03/20/19 Page 12 of 18



together with interest, costs of the action, and for any and all other relief this court deems just and

proper.

                            FOURTH CAUSE OF ACTION
       WRONGFUL TERMINATION—PUBLIC POLICY VIOLATION/GENDER DISCRIMINATION
                              DR. KNIGHT VS. USA

          For the Fourth Cause of Action against the Defendant United States of America, Dr. Knight

adopts and re-alleges all of her allegations above as if fully set forth herein; and she further alleges

and states:

          65.    The Defendants terminated Dr. Knight almost one month after she complained to

CMHSA of CRNA Baughman’s workplace misconduct and abuse.

          66.    As a separate common law tort cause of action, Dr. Knight alleges and states that a

significant and motivating factor in the actions of Defendants in terminating her employment was

because of her gender, female, and that the Defendants have a lengthy history of treating female

employees less favorably than male employees.

          67.    Oklahoma has a clear and compelling public policy of protecting employees from

discrimination in employment on the basis of gender, female.

          68.    Defendants' acts of discrimination and eventually terminating Dr. Knight’s

employment was based in whole or in part upon her gender, female, and such was in violation of

Oklahoma and Federal statutes and continues to be in violation of said clear and compelling public

policy as evidenced by statutory law, including 25 O.S.§§ 1101 et seq., and numerous Oklahoma

Supreme Court decisions. See, e.g., Saint v. Data Exchange, Inc., 2006 OK 59, 145 P.3d 1037;

Kruchowski v. Weyerhaeuser Co., 2008 OK 105, 202 P.3d 144; and Shirazi v. Childtime Learning

Center, Inc., 2009 OK 13, 204 P.3d 75.




                                                  12
    6:19-cv-00093-KEW Document 2 Filed in ED/OK on 03/20/19 Page 13 of 18



          69.     Dr. Knight does not have an adequate remedy for gender-based discrimination

under federal law, including Title VII, as CMHSA is an Indian tribe and therefore not considered

an “employer”.

          70.    Dr. Knight is entitled to recover from Defendants all actual and compensatory

damages, including, but not limited to, damages for loss of wages and income, back pay, front pay,

embarrassment/humiliation, loss of dignity, loss of enjoyment of life, worry, stress, intentional

infliction of emotional distress, and anxiety resulting from her wrongful discharge.

          WHEREFORE, premises considered, the Plaintiff Dr. Miranda Knight-Brown prays the

Court for Judgment against the Defendant United States of America and award her damages in the

amount of ten million dollars ($10,000,000.00) for back pay, front pay, compensatory damages,

together with interest, costs of the action, and for any and all other relief this court deems just and

proper.

                                  FIFTH CAUSE OF ACTION
                                     BIVENS ACTION
            DR. KNIGHT VS. DEFENDANTS DR. HILL, DR. HAYES, AND JOHN DOES 1-30

          For the Fifth Cause of Action against Defendants Dr. Hill, Dr. Hayes, and John Does 1-30,

Dr. Knight adopts and re-alleges all of her allegations above as if fully set forth herein; and she

further alleges and states:

          71.    Dr. Knight had a vested, legally cognizable property right in her continued

employment by CMHSA via her employment agreement entitling her to both procedural and

substantive due process rights before her employment could be terminated.

          72.    Dr. Knight had a legitimate and sufficient expectation she would receive both

procedural and substantive due process, including hearing, before her employment could be

terminated.


                                                  13
    6:19-cv-00093-KEW Document 2 Filed in ED/OK on 03/20/19 Page 14 of 18



       73.      Defendant Dr. Hill, Dr. Hayes, and John Does 1-30 as federal officials employed

by the CMHSA, acting under color of statute, regulation, custom or law, by fabricating alleged

misconduct and inadequate medical care by Dr. Knight; falsely and publicly accusing her of

providing inadequate medical care, threatening and extorting her into voluntarily resigning her

employment; maliciously misusing the M&M Conference process to fraudulently induce Dr.

Knight into believing her complaints about CRNA Baughman were being considered; all which

caused Dr. Knight to be subjected to the deprivation of her rights, privileges, and immunities

secured by the Fourth, Fifth, and Fourteenth Amendment of the Constitution of the United States

and its laws.

       74.      Defendant Dr. Hill, Dr. Hayes, and John Does 1-30 personally participated in the

violations of Dr. Knight’s constitutional rights.

       75.      Defendant Dr. Hill’s, Dr. Hayes’s, and John Does 1-30’s actions were reckless,

knowing, intentional, malicious and/or wanton violation of Dr. Knight’s rights under the Fifth

Amendment to not be deprived of life, liberty, or property without due process, as well as the

Fourteenth Amendment, and renders her liable in an action at law or other proceeding for redress

of the injuries sustained.

       76.      Dr. Knight is entitled to relief from Defendant Dr. Hill, Dr. Hayes, and John Does

1-30 under Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388,

91 S.Ct. 1999, 29 L.Ed.2d 619 (1971).

       77.      Dr. Knight is entitled to damages from Defendant Dr. Hill, Dr. Hayes, and John

Does 1-30 for loss of wages and income, back pay, front pay, embarrassment/humiliation, loss of

dignity, loss of enjoyment of life, worry, stress, intentional infliction of emotional distress, and




                                                    14
    6:19-cv-00093-KEW Document 2 Filed in ED/OK on 03/20/19 Page 15 of 18



anxiety resulting from her wrongful discharge. Dr. Knight is further entitled to an award of punitive

damages.

       WHEREFORE, premises considered, the Plaintiff Dr. Miranda Knight-Brown prays the

Court for Judgment against Defendant Drs. Hill, Hayes, and John Does 1-30 and award her

compensatory damages in excess of five million dollars ($5,000,000.00), punitive damages in

excess of five million dollars ($5,000,000.00), prejudgment and post judgment interest, attorneys'

fees incurred, costs of the action, and any other relief deemed just and equitable.

                                    SIXTH CAUSE OF ACTION
                         INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
                                  DR. KNIGHT VS. DEFENDANTS

       For the Sixth Cause of Action against the Defendants, Dr. Knight adopts and re-alleges all

of her allegations above as if fully set forth herein; and she further alleges and states:

       78.       The Defendants’ actions and conduct were intentional and reckless, and the same

was of an extreme and outrageous nature. Furthermore, such actions and conduct were so extreme

and outrageous as it went beyond all possible bounds of decency and would be considered

atrocious and utterly intolerable in a civilized society.

       79.       Dr. Knight suffered and experienced actual emotional distress because of the

Defendants’ actions, and said distress was severe.

       WHEREFORE, premises considered, the Plaintiff Dr. Miranda Knight-Brown

respectfully requests this Court enter Judgment against the Defendants award her actual damages

in excess of $10,000,000; costs and expenses, punitive damages against Drs. Hill and Hayes,

prejudgment and post judgment interest, attorney fees incurred, and any other relief deemed just

and equitable.

                                      SEVENTH CAUSE OF ACTION
                                        BREACH OF CONTRACT

                                                  15
     6:19-cv-00093-KEW Document 2 Filed in ED/OK on 03/20/19 Page 16 of 18



                                              DR. KNIGHT VS. USA

        For the Seventh Cause of Action against the Defendant United States of America, Dr.

Knight adopts and re-alleges all of her allegations above as if fully set forth herein; and she further

alleges and states:

        80.     Dr. Knight entered into a contract to perform OB/GYN medical and surgical

services with the USA. Pursuant to the terms of the contract, the parties agreed Dr. Knight was to

receive $335,000.00 annual salary, continuing medical education expenses, and other

employment-related benefits. The contract also set forth the grounds for termination of

employment, none of which were present at the time Dr. Knight’s employment was terminated.

        81.     Numerous other documents prepared by the USA set forth additional contractual

duties between itself and Dr. Knight.

        82.     Dr, Knight performed fully and competently all contractual duties and

responsibilities set forth in the contract.

        83.     The USA breached its contract with Dr. Knight on the grounds stated above and

throughout, and other grounds which will be revealed over the course of discovery.

        84.     Dr. Knight was therefore damaged as a result of the USA’s breach of contract, she

is entitled to receive the benefit of the bargain between herself and USA, and is entitled to all other

contractual rights and benefits to which the parties had agreed and which she was deprived.

        85.     The services Dr. Knight provided the USA are those contemplated by 12 O.S. §936;

therefore, Dr. Knight is entitled to recover her incurred attorneys' fees and costs.

        WHEREFORE, premises considered, the Plaintiff Dr. Miranda Knight-Brown prays the

Court for Judgment against the Defendant United States of America and award her compensatory




                                                    16
     6:19-cv-00093-KEW Document 2 Filed in ED/OK on 03/20/19 Page 17 of 18



damages in excess of one million dollars ($1,000,000.00); prejudgment and post judgment interest,

attorneys' fees incurred, costs of the action, and any other relief deemed just and equitable.

                                    EIGHTH CAUSE OF ACTION
                                      LOSS OF CONSORTIUM
                                   MR. BROWN VS. DEFENDANTS

        For the Eighth Cause of Action against the Defendants, Mr. Brown adopts and re-alleges

all of the allegations above as if fully set forth herein; and further alleges and states:

        86.     That at the time of this wrongful termination and other common law causes of

action and the resulting injuries to Dr. Knight, she and Mr. Brown were lawfully married. As a

result of the injuries to Dr. Knight, Mr. Brown has suffered a loss of services, society, consortium

and companionship.

        WHEREFORE, premises considered, the Plaintiff Justin Len Brown prays the Court for

Judgment against the Defendants, and award him compensatory damages in excess of one million

dollars ($1,000,000.00); punitive damages in excess of one million dollars ($1,000,000.00) against

Dr. Hill, Dr. Hayes, and John Does 1-30; prejudgment and post judgment interest, attorneys' fees

incurred, costs of the action, and any other relief deemed just and equitable.

                                                Respectfully submitted,


                                                _______/s/A.Laurie Koller____
                                                A. Laurie Koller, OBA #16857
                                                KOLLER TRIAL LAW, PLLC
                                                320 South Boston, Suite 1130
                                                Tulsa, Oklahoma 74103
                                                laurie@kollertriallaw.com
                                                (918) 216-9596
                                                (918) 248-8238 Fax

                                                -and-

                                                Tony Mareshie, OBA#18180
                                                E. ANTHONY MARESHIE, P.L.L.C.

                                                   17
  6:19-cv-00093-KEW Document 2 Filed in ED/OK on 03/20/19 Page 18 of 18



                                 P.O. Box 330161
                                 Tulsa, Oklahoma 74133-0161
                                 tulsalegal@gmail.com
                                 Telephone:    (918) 519-3771
                                 Facsimile:    (918) 970-6927
                                 Counsel for Plaintiffs




ATTORNEY LIEN CLAIMED
JURY TRIAL DEMANDED




                                   18
